Order reversed, with ten dollars costs and disbursements, and motion denied, with ten dollars costs. Held, the answer stricken out at Special Term as sham is not, on its face, false in fact, and it may involve matters of substantial litigation as to whether there was an agreement on the part of the plaintiff and others with the defendant that the property should be conveyed to her as a holder of the title for parties interested, including the .plaintiff, for the purpose of having buildings constructed thereon, and as to whether the bond and mortgage she executed were without consideration and she incurred no liability thereon. These are questions to be determined either on a trial or a motion for judgment on the pleadings. All concur.